        Case 2:20-cr-00038-JCM-VCF Document 21
                                            22 Filed 12/03/20
                                                     12/04/20 Page 1 of 4




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     KATHERINE TANAKA
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     702-388-6577 Phone
 5   Katherine_Tanaka@fd.org

 6   Attorney for Tender Morales

 7                                 UNITED STATES DISTRICT COURT

 8                                       DISTRICT OF NEVADA

 9   UNITED STATES OF AMERICA,                                Case No 2:20-cr-0038-JCM-VCF

10                    Plaintiff,                              STIPULATION TO VACATE
                                                              STATUS HEARING
11             v.
                                                              AND CLOSE CASE
12   TENDER MORALES

13                    Defendant.

14
15             IT IS HEREBY STIPULATED AND AGREED, by and between United States
16   Attorney Nicholas A. Trutanich and Special Assistant United States Attorney Rachel L. Kent,
17   counsel for the United States of America, and Federal Public Defender Rene L. Valladares
18   and Assistant Federal Defender Katherine Tanaka, counsel for Tender Morales, that the status
19   hearing previously scheduled for December 9, 2020 at 10:30 a.m. be vacated and the case
20   closed.
21             This Stipulation is entered into for the following reasons:
22             1.     Defendant was charged with: Count One – failing to obey a traffic control
23   device; and Count Two – Driving off-road causing resource damage. ECF No. 1.
24             2.     On September 1, 2020, Defendant entered into a petty offense diversion
25   agreement with the Government. ECF No. 19. The diversion agreement required Defendant
26   to complete the following conditions: (1) successfully complete eight-hours of community
         Case 2:20-cr-00038-JCM-VCF Document 21
                                             22 Filed 12/03/20
                                                      12/04/20 Page 2 of 4




 1   service; and (2) not violate any local, state, or federal laws. Id. In exchange for successful
 2   completion of the conditions, the Government agreed to dismiss Count One – failing to obey a
 3   traffic control device, and Count Two – Driving off-road causing resource damage. Id.
 4          3.         Defendant has successfully completed the conditions. Defendant completed
 5   eight-hours of community service and has not violated any local, state, or federal laws.
 6          4.         The Government is satisfied Defendant has met the terms of the diversion
 7   agreement.
 8          5.         Because Defendant has successfully completed the terms of the diversion
 9   agreement, the parties request the Court vacate the status hearing, dismiss the charges, and
10   close the case.
11          DATE: December 3, 2020
12
13    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
14
             /s/ Katherine Tanaka                           /s/ Rachel L. Kent
15    By_____________________________                 By_____________________________
      KATHERINE TANAKA                                RACHEL L. KENT
16    Assistant Federal Public Defender               Special Assistant United States Attorney
17
18
19
20
21
22
23
24
25
26
                                                       2
        Case 2:20-cr-00038-JCM-VCF Document 21
                                            22 Filed 12/03/20
                                                     12/04/20 Page 3 of 4




 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3   UNITED STATES OF AMERICA,                           Case No 2:20-cr-0038-JCM-VCF
 4                 Plaintiff,
                                                         [PROPOSED] ORDER
 5          v.

 6   TENDER MORALES

 7                 Defendant.

 8
 9
                                               ORDER
10
            Based on the pending Stipulation of counsel, the Court finds Defendant has
11
     successfully completed the conditions of the diversion agreement.
12
            IT IS THEREFORE ORDERED that the status conference is vacated, Count One –
13
     failing to obey a traffic control device, and Count Two – Driving off-road causing resource
14
     damage are dismissed, and the case is closed.
15
                  December
            DATED this ____ day4,of2020.
                                    December, 2020.
16
17
                                                 UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
                                                     3
        Case 2:20-cr-00038-JCM-VCF Document 21
                                            22 Filed 12/03/20
                                                     12/04/20 Page 4 of 4




 1                         CERTIFICATE OF ELECTRONIC SERVICE

 2          The undersigned hereby certifies that she is an employee of the Federal Public
 3   Defender for the District of Nevada and is a person of such age and discretion as to be
 4   competent to serve papers.
 5          That on December 3, 2020 she served an electronic copy of the above and foregoing
 6   STIPULATION TO VACATE STATUS CHECK HEARING AND CLOSE CASE by
 7   emailing to:
 8
 9                  NICHOLAS A. TRUTANICH
                    United States Attorney
10                  Rachel L. Kent
                    Special Assistant United States Attorney
11                  501 Las Vegas Blvd. South
                    Suite 1100
12                  Las Vegas, NV 89101

13                                                   /s/
14                                                   Assistant Federal Public Defender

15
16
17
18
19
20
21
22
23
24
25
26
                                                     4
